 BRICKLAYERS, UNION NO. 11Bricklayers',Masons',Plasterers',Marble-Masons',Tilelayers',and Terrazzo Union No. 11 of Roches-ter,N.Y.,AFL-CIO (Rochester Floors, Inc.) andJames Barkley. Case3-CB-2368October 28, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn July 15, 1975, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief. The GeneralCounsel filed limited cross-exceptions and a brief insupport of the Administrative Law Judge's Decisionand the cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to, affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to'adopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,Bricklayers',Masons',Plasterers',Marble-Masons',Tilelayers',and Terrazzo Union No. 11, AFL-CIO,Rochester,New York,itsofficers,agents, and representatives,shall take the action set forth in the said recommend-ed Order.1The Administrative Law Judge found that Charging Party Barkley'sloss of gopdstandingin the Respondent Union was caused by Respondent'srefusal to accept Barkley's dues when tendered. We agree and, on that basis,adopt herdecisionand recommended Order.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding was' heard at Rochester, New York, on April15, 1975, pursuant to a charge filed on July 24, 1974, and aFebruary 11, 1975, complaint amended on March 25, 1975.The question presented is whether Respondent Bricklay-1The unopposed motion of counsel for the General Counsel to correctthe record in certain respectsis hereby granted. Forthe reasonsstatedinfra,sec. 11,D, ],a, the motionof counsel for the General Counsel to receive intoevidence certain documentsmarked for identificationas G.C.Exhs. 9(a),9(b), 9(c),and 9(d),which motion is opposed by union counsel, 1s hereby221NLRB No. 23133ers',Masons',Plasterers',Marble-Masons', Tilelayers' andTerrazzoUmon No.1 I of Rochester,N.Y., AFL-CIO (theUnion) violated Section8(b)(1)(A) of theNational LaborRelations Act, as amended(the Act),by demanding thatthe ChargingParty,James Barkley, make certain paymentsto the Umonand forfeit accumulated pension rights; andviolated Section 8(b)(1)(A) and(2) by threatening,becauseBarkley was not a member, to fine or otherwise disciplinethe membershipif theycontinued to work with him on jobsbeing performed by Rochester Floors, Inc. (RochesterFloors).Upon the entire record,'including my observation of thewitnesses,and after due considerationof the briefs filed bytheUnion and counsel for the General Counsel (theGeneral Counsel),Imake the following:FINDINGS OF FACT1.JURISDICTIONRochester Floors is a New York corporation with itsprincipal office and place of business in Rochester, NewYork, where it is engaged in the construction industry as aconcrete pouring and finishing contractor. During the yearpreceding the issuance of the complaint, Rochester Floors,in the course of its nonretail operations, received grossrevenues of about $100,000, more than $50,000 of whichwas received for services performed for three firms each ofwhich received more than $50,000 worth of goods andmaterials at their respective New York facilities directlyfrom points outside New York. I find that, as the Unionconcedes, Rochester Floors is engaged in commerce withinthe meaning of the Act, and that exercise of jurisdiction inthe instant case will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundBarkley joined the Umon in 1953, when he was workingfor an employer not involved in the instant proceeding. In1954, Barkley and Eugene McClain formed a partnership,which was dissolved in 1957. While the partnership wasstill in business, it had a collective bargaining agreementwith the Union which,inter alia,required the partnershiptomake payments into a pension fund for the benefit ofthe firm's employees. After the partnership dissolved,Barkley and McClain were unable to figure out how muchmoney they owed the pension fund. They paid $500 andgave their partnership books to thetrusteesof the fund,who kept them for 2 years but never did advise the formerpartners exactly how much they owed. Barkley's attorneyadvised him not to pay any more money until a definitesum wasdemanded.2During a period which began in 1963,, then UnionBusinessRepresentative James Burke, to whom Barkleydenied. These documents have beeninserted into the exhibitfolder asrejected exhibits.2The recordindicatesthat Barkley mayhave madea $50 payment in1964. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad previously been paying his dues, refused to accept anymore duespayments from the partners until they hadsatisfied the partnership's alleged debt to the pensionfund .3 About early 1964, Barkley filed a charge against theUnion,and acomplaint issued thereon.4 Thereafter, onApril 16, 1974, in connection with negotiations which ledto a settlementof the case, Barkley was reinstated in theUnion; and then Union Financial Secretary ClaudeGraves tore all the pages out of Barkley's dues book, wrote"OK to Work" (with his signature and title and the date)on the insidefront cover, and gave it to Barkley.5 It isundisputed that periodically thereafter, Barkley paid hisduesthrough July 1967.On October 2, 1965, McClain filed a charge against theUnion which eventually led to a Board determination thattheUnion had caused three employers to discriminateagainst himbecause he was not a Union member. TheBoard found,interalia,that the Union had expelledMcClain because of his failure to pay a $1,000 fine whichtheUnion had imposed on him for punching businessagent Burkeduring an October 1965 argument about thepartnership'salleged debt to the pension fund.6 Barkleytestifiedfor the General Counsel at that hearing, which washeld on May 16 and 17, 1966. After the Burke-McClainaltercation, Burke repeatedlyinsistedthat Barkley pay tothepensionfund the sums allegedly owed by thepartnership.Barkley's union book establishes that his first 1966 duespayments covered a 5-month period, his second 1966 duespayment a 7-month period, his first 1967 dues payment a 3-month period, and his second 1967 dues payment a periodof '3 or (more probably) 4 months. His dues book furthershowsthat his dues of $5 a month were paid through July1967.7Barkleymade these payments to then unionfinancial secretary Graves.On a date not clear in the record, inferentially betweenJune 5, 1967, and October 2, 1967, Barkley, James Burke,Barkley'scounsel,and union counsel met to try tostraightenout the pension fund problem. During thisconference, JamesBurke said that "unlessthose backpension fundswerepaid, [Barkley] would never be in thelocalagain,and [Burke] wasn't accepting no dues."Thereafter, Barkley tried to pay his dues to James Burke,who refused to accept them. Barkley's counsel then advisedBarkley to senda check for the dues by registered mail. On3This finding is based on Barkley's credible testimony Seeinfra, in. 5.4The substance of the allegations in these documents is not clear in therecord.5 C`iraves testified that he did this without (to his knowledge) anyrequirementthat Barkley pay a new initiation fee. Accordingly, I do notcredit Graves' testimony that so far as he knew, Barkley's nonpayment ofdues in this 1963-64 period was due to Barkley's own choice6Bricklayers,Masons & Plasterers'InternationalUnion ofAmerica, Local11, AFL-CIO (Wilmonte Construction Inc),162 NLRB 668 (1967)7 I read the last entry in Barkley's dues book as reflecting a June 5, 1967,payment of $20, covering April through July 1967 Barkley, whose eyesightispoor, testifiedthat the last payment, whose amount he did not specify,was made on June 20, 1967 The precise payment date is immaterial8My findings in this paragraph are based on Barkley's testimony, whichI credit for the reasons summarizedinfra,secII,D, l,a.9My finding that this was Barkley's employer is based on the testimonyof Barkley, who I think would be more likely than Graves to remember theparticulars.Graves' honestly rmstaken testimony that Barkley's employerwas thenRochester Floors, together with Graves' presence on the project,leads me to infer that "Carolis Associates" was a union contractor The 1967October 2_1967, Barkley sent either Burke or Graves, bycertifiedmail,a $30 American Express money orderpayable to the Union. The "Sender's Receipt" specifiesthat the money order is for "Umon Dues." The moneyorder came back, without any explanatory letter ornotation.Upon receiving the returned money order,Barkley asked James Burke why he was not acceptingBarkley's dues. James Burke replied that Barkley andMcClain "owed pensions, and ... if [Burke] had anythingto do with it, [they'd] never belong to Local 11 again." Onseveral occasions thereafter, Barkley telephoned JamesBurke about getting into the Union. Barkley eventuallystopped calking Burke because during these calls, Burkekept on swearing at him. After the 1967 conversationsabout Barkley's alleged debt to the pension fund, and untilleaving office in January 1971, Burke never tried to collectdues from Barkley.8Under union rules (art. VII, sec. 2), a member 3 monthsin arrears is dropped from the rolls. The Union's recordsshow that Barkley was dropped from the rolls in November1967.In January 1971, Graves succeeded James Burke asbusiness agent. Shortly thereafter, Barkley approachedGraves on the -East View Mall job, where Barkley wasworking for -a firm referred to in the transcript as "CarolisAssociates." 9 Barkley told Graves he would like to go backinto the Umon. Graves asked how long Barkley had beenout of the Union. When Barkley gave him the 1967 date,Graves said that it would be cheaper for Barkley to pay anew initiation fee (of about $290; see text attached to fn.13,infra)than to pay his accrued back dues. Barkley saidthat if he camein asa new member by paying a newinitiation fee, he would lose his pension fund. Graves saidthat although Barkley would lose his pension fund, thatprobably amounted to no more than $70010 and that itwould probably be better to join the Union over again thanto be reinstated. Barkley replied that neither alternativewas "fair" and he should not have to pay anything,because the situation was Burke's "fault" in that JamesBurke caused the Union to drop Barkley by refusing toaccept Barkley's dues because of the dispute over thealleged partnership debt. Graves replied that he "didn'tknow anything about it." 11Board decision involving the Union refers to a union firm called "ChlorisAssociates" for whom Barkley, McClain, and Paul Minter were workingabout 1966Wilmorite, supra,162 NLRB at 670 (1967) In 1974 and 1975,Minter was Rochester Floors' president10 In fact, contributions to the fund on Barkley's behalf amounted tomore than $2100.11My findings in this paragraph are' based on Barkley's creditedtestimonyGraves testified that in response to Barkley's expressed desire tocome back into the Union, Graves replied that he had no objection but thatas business agent he had nothing to do with reinstatement, new initiations,or anything of that nature. However, Graves admitted in his preheanngaffidavit that on an occasion prior to July 1974, Barkley had mentioned thatif he came in as a new member,he would lose his pension rights. Moreover,it seems to me somewhat unlikely that a paid employee of the Union, whenpresented with the opportunity of adding to his own employer's funds byobtaining a new member's Union dues, would have been as unhelpful asGraves said he was (cfinfra, £n. 22)Ido not regard Barkley's testimonyabout the pension-fund discussion as belied by his failure to contact thepension-fund office to find out whether in truth hewasbeing credited withpension-fund payments. Barkley's business correspondence and files were BRICKLAYERS,UNION NO. 11On several later occasions,Barkley talked to Gravesabout becoming a member in good standing again. Gravestold Barkley to talk to the Union's board of trustees.12Between 1967 and mid-1974,Barkley worked for severalemployers who were not under contract with the Union,and also performed some work for Rochester Floors. Thereisno evidence that priorto July1974 the Union tried tokeep him from working for any of these employers.B.The Union's AllegedEffortsToCompel GoodStandingMembershipby Barkleyas a Condition ofContinued EmploymentOn July 15, 1974,a month or so after Barkley began towork for Rochester Floors on a job referred to in therecord as the Eaton Park or Edgerton Park job, UnionSteward Glen Gage approached him and asked him for hisbook.Barkley replied that he did not have one, andsuggested thatGage telephone then Business AgentGraves,because Barkley had a problem with the Unionand Graves was familiar with it. Gage called Graves andasked whether he was familiar with Barkley. After Gravessaid he was,Gage put Barkley on the line. Graves toldBarkley that he would have to be in the Union to keep hisjob.Graves told him that he would have to pay a"reinitiation"fee of about $290,consisting of $250 for theinitiation fee, $10"registration,"and dues for the 3 monthshe had been"carried"before being "dropped"in 1967.13Barkley replied that if he came' in as a new member hemight lose his pension.14 Graves replied that Barkley didnot have that much coming from the pension fund.15Graves further told Barkley that it would probably becheaper for him to come in as a new member becauseusually, when a man is reinstated in the Union,the Union'sboard of trustees requires himto paydues for the entireperiod since he stopped paying them,and in Barkley's casethis would amount to about$700.Moreover, Graves said,the International would have to approve of B'arkley'sbecoming reinstated by paying the back dues,and Graveswas very doubtful that the International would allow it.Barkley said that he did not feel like giving Graves anymoney, and asked whether Graves was going to stop himmaintainedmostly, if not entirely, by his wife; and he did not impress me ashaving with respect to bureaucratic matters the degree of self-confidencewhich wouldrender probable his further investigation of any pensionproblem which occurred to bum. For these reasons, and on the basis of thewitnesses'demeanor, I credit Barkley.12My findings in this paragraph are based on Barkley's testimony.Graves' apparent testimony that he had no contact with Barkley betweenthe 1971 East Mall conversation and July 15, 1974, is belied by theundisputedtestimony, summarizedinfrashowingGraves' immediatefamiliaritywithBarkley's situation on July 15, 1974.13The Union's rules provide (art. VII, sec 2), "Any member ... inarrears for dues for two months shall be suspended and in three monthsmust bedropped fromthe rolls and canonly become a member again uponpayment of an initiatory fee " The constitution of the Union's parentinternationalprovides (art. IX,sec 6), "Any member of the [International]being dropped from the rolls of a subordinate union for nonpayment ofdues, andshall again apply for initiation, shall be made to pay, in additionto the regularinitiation fee, any amount of dues for which he was carried bythe subordinate union."Graves wasestimatingthe 1967 dues on the basis ofthe current1974 dues schedule of $10 a month, the 1967 dues had been $5 amonth.His credible testimony indicates that the Union would haveexpectedBarkley to pay sums which included only $15 back dues.14Theparties agreedthat the pension referred to was called for by thecollective-bargainingagreementsto which the Union was a party.135from working. Graves replied, "No, I'm not. The agree-ment we have with the contractor is that a man worksseven days, then you're going to have to make a move; jointheUnion or get off the job." 16 Barkley asked when theUnion's board of trustees was to hold its next meeting, andGraves toldhim, either during this conversation or a day orso later.Graves then asked to talk to Steward Gage again. Gravestold Gage "not to stop [Barkley] from working on the job,and that [Graves] had consulted with a lawyer, as to thisparticular problem, and that we would have to keep thisman working for at least seven days before we wouldrequire him to join the Union." At the end of thistelephone conversation,Gage relayed this message toBarkley. Barkley continued to work on the Edgerton Parkjob for the rest of the day. Rochester Floors directed him'to report to work at the Holiday Inn job on the followingday.That evening, Union Financial Secretary Bruce Karlantold Union Member William Kelly, who had been workingwith Barkley for Rochester Floors on the Edgerton Parkjob, that the Union was "contemplating fining the fellowsthatwere caught working with Barkley." 17 On thefollowing morning, Kelly told employees Barkley, ThelmoClifton,WilliamWilson, and McClain, and RochesterFloorspresidentMinter, that the Union's financialsecretary had said that the Union was contemplating finingthe employees who worked with Barkley.18 Also, PhilBannano, the union steward at the Holiday Inn job, toldMinter that Barkley could not work on the job because hewas not a union member, and if he tried to work, Bannanowas going to shut the job down. Minter reported thisstatement to Barkley. Barkley did not attempt to work atthe Holiday Inn jobsite thereafter, because Minter was aclose friend and Barkley did not want the Union to stopthe others from working for Minter.19 Every morningthereafter while Rochester Floors was still on the HolidayInn jobsite, Bannano asked whether Barkley was workingthere.On July 18, 1974, the Union and Rochester Floorsexecuted an agreement, whose legality is not challenged,15My finding in this sentence is based on Barkley's testimony. Gravestestified on direct examination that he did not tell Barkley, he had lost hispension, and that Graves said he had nothing to do with pensions. However,Graves' prehearmg affidavit states, that during this conversation he lookedup Barkley's records, which showed about seven and a half years' credit,and then said that Barkley had to be in the pension plan for ten years to getanything.Moreover, Barkley was then 45 years old (see p. 2 of Resp. Exh3),and Graves conceded that he knew Barkley was too' young for animmediate pension In view of these inconsistencies, this indirect corrobora-tion of Barkley's testimony, and the witnesses' demeanor, I credit Barkley16There is no evidence that the Union then had any union-securityagreement with Rochester Floors.17This finding is based on Kelly's testimony. Karlan denied that Barkleywas discussed during this conversation, which arose when Kelly came topay his dues to Karlan On the basis of the witnesses' demeanor, I creditKelly.The Union's brief states (p. 14), "Actually union members arerequired to work with union members only on a union job."isThis finding is based on the testimony of Kelly and Clifton, to someextent corroborated by Barkley19Graves testified that sometime after about July 19, Bannanotelephoned him that Barkley wasworking on the Holiday Innjob without abook, and that Graves told Bannano to leave Barkley alone. There is noevidence that Bannano, who did not testify, repeated this to anyone else. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich required present employees to join the Union 8 daysafter theagreement'seffectivedate as a condition ofcontinued employment (art. XVI,sec. 1).On July 18 or 19, Barkley went over to the union hall totalk to the Union's board of trustees about his member-ship.When Barkley arrived, Graves, who is not a trustee,told him that the trustees had other business and probablycould not get into Barkley's problem that night. After thetrustees'meeting,one of them did ask Graves whatBarkley's problem was. Graves, who was the only witnessto describe this conversation, testified that he replied hedid not know; but this testimonyseemshighly improbabletome,and I am satisfied that Graves did tell the trusteesomething about the situation.20 Graves also told thetrustee that it made nosensefor Barkley to pay $700 backdues rather than the new initiation fee. That same evening,having checked with the pension fund administrator aboutBarkley's pensionrights,Graves told him that his pensionrightswereprotected, and advised him to pay a newinitiationfee rather than accrued back dues.C.Barkley's Pension RightsAs of the April 1975 hearing, the records of theBricklayers',Masons' and Plasterers' Pension Fund, towhich contributions are made by employers under contractwith the Union, show that Barkley,had 8 years of "creditedservice," accumulated between 1953 and 1967. As of thesame date, such records show contributions on Barkley'sbehalf from 1953 through 1967, and in 1971, 1973, and1974. As previously found, Barkley was dropped from theUnion in November 1967 and has never been reinstated.D.Analysis and Conclusions1.The monetary demands on Barkley and thealleged threat to fine union members who workedwith hima.The reasons why Barkley lost good standingmembership in 1967As previously noted, I have credited testimony byBarkleywhich shows that the reason for Barkley'snonpayment of dues for any month after July 1967, and hisconsequentNovember 1967 loss of membership fornonpayment of dues, was the Union's refusal to acceptdues because of then business agent James Burke'sinsistence that Barkley first discharge the partnership'salleged debt to the pension fund trustees. Much of thisevidence consists of statements attributed in Barkley'stestimony to James Burke, who at the time of the hearingwas no longer in the Union's employ and was seriously ill,and who did not testify. The Union contends that I shoulddiscredit Barkley's testimony as to such conversations, and20While disclamung much of the information attributed to him byBarkley's credited testimony, Graves did admit that Barkley "might havesaid something about" Burke's prior refusal to accept his dues.21Union counsel has subsequently questioned the authenticity of themoney order on the ground that the "Sender's receipt," a stub about 1-1/4by 2-3/4 inches, is still attached to the money order, notwithstanding theprinted instructions thereon, "Keep it (Fill in below for your records)." " I donot regard this clerical omission by Barkley as drawing the authenticity offind that Barkley's nonpayment of dues for any periodafter July 1967 was due (so far as the record shows) to hisown choice. The Umon heavily relies on the fact thatBarkley testified at the April 1975 hearing that a wornphotostatic copy of a $50 check dated July 1964 was a copyof a check to the Union, whereas it is in fact a copy of acheck to the Union's pensionfund. However, when theGeneral Counsel offered into evidence the October 2, 1967American Express money order (naming the Union aspayee and Barkleyas sender,and stating"For UnionDues" on the "Sender's Receipt"), Union counsel conced-ed the authenticity of this document 21 If the Union hadbeen willing to accept a tender of dues from Barkley at thetime this money orderwas issued(October 2, 1967),Barkley could have put himself back into good standing bymerely giving the Union $15. The fact that Barkley didpurchase this money order, and the inherent probabilitythat he did (as he testified) thereupon mail it to a unionofficial rather than merely keepingit among hispersonalpapers for more than 7 years, persuasively corroborate histestimony that the Union had previously refused to accepthis dues and that it returned the October 1967 money orderto him. It is true that nothing in the record directly refutesGraves' testimony that he never received from Barkleyeither this money order or any other type of "financialmonetary document" for payment of dues. However,Barkley testified that he sent the money order to eitherGraves or Burke.Even assumingthat only Graves hadauthority to receive dues on the Union's behalf, any actionby Burke in returning the money order (payable to"Masons Union Local 11") to Barkley rather than merelyturning it over to Graves would support Barkley'stestimony that Burke wanted to prevent him from payingthemoney.22Somefurther circumstantial support forBarkley's account of Burke's statementsand conduct isprovided by Graves'admissionthat shortly after hesucceededBurke as business agent,Barkley approachedGraves to discuss coming back into the Union. For theforegoingreasons,I credit Barkley's testimony,summa-rizedsupra,section II, 'A, 'about Burke's statements andconduct.Two days after the close of the hearing, the GeneralCounsel filed a motion to admit into evidencecertaindocuments described in the motionasa registeredenvelope (G.C. Exh. 9(a) for identification) postmarkedJanuary 15, 1968, in which Barkley mailed his dues toGraves; a letter (G.C. Exh. 9(b) for identification) datedJanuary 15, 1968, "written to Claude Graves, by Barkley'swife" 23 requestingGraves to credit Barkley's union bookand enclosed in General Counsel's Exhibit 9(a); a self-addressed stamped envelope (G.C. Exh. 9(c) for identifica-tion)which wasalso sent toGraves(enclosedin G.C. Exh.9(a); and a "letter" 24 (G.C. Exh. 9(d) for identification) inwhich General Counsel's ',Exhibits 9(a), (b), and (c)werethe money order into question22Graves testifiedthat if he received any union dues after becomingbusiness agent,he wouldturnthem over to the financial secretary.23Thisletter bears James Barkley's purported signature.24This is the description in the motion.The documentappears on itsface tobe an opened envelope addressed to,Barkley,hearing in the upperleft-handcomer Graves' name and address, and the upper right-handcomer postage valued at 6 cents and canceledon January17, 1968. BRICKLAYERS, UNION NO. 11returned, to Barkley by Graves without comment. Themotion avers that Barkley found these documents after theclose of the hearing while searching his recordsin responsetoUnion counsel's request, "that the -envelope in whichJamesBarkley mailed the check for his dues to [the Union]be, made a, part of this, record." During the hearing, unioncounsel asked Barkleyabout further—documentation for histestimony that,,about October 2, 1967, he mailed to theUnion an American Express money order (received inevidence as G.C. Exh. 5) bearing that date. However, theGeneral Counsel's motion does not aver that the docu-ments in General Counsel's' Exhibit 9 for identification,bearing January 1968 dates, constitute either materialrequested 'by union counsel regarding an October 1967mailing, ora subsequent tender of the October 1967 moneyorder.25 The Union opposes receipt of these documents onthe ground,inter alia,that they have not been authenticat-'ed, that they are, not responsive to a request for documen-tation of-an October, 1967 mailing, and,that the GeneralCounsel has failed .to `show that such material could not,with due diligence, have been offered at the trial. Themotion to receive them in evidence is denied for thereasons setforth in the preceding sentence.b.The legalityvel nonof the sums demanded bytheUnionin connectionwith theunion-securityclause(1)The '3 months' back duesParagraphs XI(a), IX(c), IX(e), and X of the complaintasamended allege that the Union violated Section8(b)(1)(A) by requiring Barkley to -pay the Union,- inaddition to the $250 initiation and $10 registration feerequired -of all new members and as a condition ofobtaininggood-standingmembership under the unionsecurity contract, 3 months' dues which accrued during aperiod when Barkley was not employed in the unit and wasnot subject to any union securityclause.Graves' testimonymakes it clearthat he was demanding dues for August,September,and October 1967, during which the Union"carriedBarkley as a member although, rejecting his dues.No contention is made that Barkley was subject to anyunion-security clause in 1967. I agree with the GeneralCounsel that the Union could not lawfully require paymentof those 1967dues as acondition of compliance with aunion-security clause agreed to in 1974.26The record fails to show that the payment whichincluded the 1967 dues was demanded as an alternative topayment of all back dues which had accrued since July1967; for the constitution of the Union's parent interna-25Thepurported letter identifiedas G.C. Exh—9(b) stated, "My lawyerhashas instructed me to returnmy Union Book,with the Money Order."?B International Unionof OperatingEngineers,Local No. 139 (T.J ButtersConstruction),-198 NLRB 1195 (1972);Spector Freight System, Inc.,123NLRB,43 (1959), enfd. 273 F.2d 272 (C.A. 8, 1960), cert. denied 362 U.S.962 (1960);see alsoColonieFibre Co., Inc.,71NLRB 354 (1946),enfd.in relevantpart 163 F.2d 65 (C.A. 2).2TArt.IX, sec. 8, provides:No officer ofa subordinate union shall accept dues... from anymember who is three months or more in arrears,except in cases wherepermission has been grantedby the [International's ]-Executive Board.28InternationalUnionof OperatingEngineers,Local No. 139 (CamosyConstructionCo,, Inc.),172 NLRB;173,(1968), enfd. on other grounds 425137tional forbade Graves to accept such accrued back dues,without the permission of the International's executiveboard,27 and Graves told Barkley that such permission,would probably be denied. , In any event, the NLRBregards as improper a union demand, under a union-security clause, for back dues which accrued during aperiod when the employee could not be lawfully requiredto pay dues as a condition of continued employment, eventhough the Union has set a maximum limit on the amountthus called for.28(2)The initiation and registration feesParagraphs IX(d) and X. of the complaint as amendedallege that the Union, violated Section 8(b)(1)(A) bydemanding that Barkley pay the Union, as a condition ofobtaining good-standingmembership under the unionsecurity contract, "a new initiation fee when Barkley hadalready paid an initiation fee and Respondent has therebyrestrained and coerced Barkley for refusal to pay a newinitiation fee, the demand for which arose out of a prehiredues arrearage occurring when Barkley had no statutory,obligation to pay suchdues."Charging Party Barkley,specifically told the Union that he should not be requiredto pay any initiation or reinstatement fee at all, nand boththe General Counsel and Respondent Union have strenu-ously litigated the issue of why Barkley was not creditedwith any dues payments after July 1967 - an issue whosemateriality would be doubtfulassuming'that the complaintwas understood to encompass only the matters discussedsupra section II,D;1,b(l).Accordingly, I interpret Para-graphs IX(d)and X as alleging that the Union could notlawfully require Barkley, as a condition of continuedemployment, to pay any monies except monthly dues. Forthe reasons stated below, I agree.Assuming for the moment that Barkley had never-been aUnion member before,' the- union-security clause merelyprivileged the Union to compel him to pay the dues andinitiation fee uniformly required, -and didnot privilege theUnion to add the further condition that he pay to the-trusteesof the pension fund the partnership's allegedunliquidated debt thereto.29 "It is permissible to conditionemployment upon membership, but membership, insofar asithas significance to employment rights, may in turn beconditionedonlyupon payment of fees and dues.`Membership' as a condition of employment is whittleddown to its financial core."General Motors, supra,373 U.S.at 742. Accordingly,and still assumingthat Barkley hadnever been a Union member before, the Union 'could nothave achieved substantiallythe same resultby compellingBarkley in 1974, because of this alleged 1957 ,debt,, to payF,2d 17 (C.A. 7, 1970);Fishermen& Allied Workers' Union, Local.13International'Longshoremen s andWarehousemen'sUnion ( MI VS.GGiuseppe),180 NLRB 851 (1970),enfd. 448 F.2d 225 (C.A.,9, 1971) ;T.J.Butters Construction,supra198 NLRB 1195, fn. 3, (1972):29NL.R.B. v. General MotorsCorporation,373`U,S. 734 (1963);UnionStarch & Refining Co.,87 NLRB 779 (1949),enfd. 186 F.2d 1008(CA. 7),cert.denied342 U.S. 815;Hershey Foods Corporation,207 NLRB 897(1973), enfd.89 LRRM2126 (CA. 9, 1975);NLRB v. Zoe Chemical Co.,Inc—406 F.2d 574, 579 (CA. 2, 1969);TeamstersLocal Union No. 122,,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andI{elpers ofAmerica(Busch,&Co. of Mass. Inc,),203 NLRB 1041, 1041-42(1973), enfd. 502 F.2d 1160 (C.A. 1, 1974.) 138DECISIONS OF NATIONAL LABOR RELATTONS BOARD$260 more initiationfee than otherwise would have been,required.A $260' differential for this reason would haverenderedmembership unavailable to him on the sameterms and conditionsgenerally applicable to- other mem=bers,would have denied him membership for reasons otherthanhis failure to tender the periodic dues and ' theinitiationfeesuniformly required as a condition ofacquiring membership, and would have been excessive. andthe circumstances. See Sectiondiscriminatory under all8(aX3) and (b)(5) of the Act.30 Further, I conclude that butfor the Union's, refusal to, accept Barkley's dues in late1967, Barkley would have ontinued to pay his dues andwould have, been a good-standing member in July, 1974,when union-securityrequirements were invoked againsthim. I so concludefrom the fact that Barkley continuouslytenderedhis dues from 1953 to 1967, filed a charge againsttheUnion' when for a period beginning in 1963 Burkerefused toaccept Barkley's dues,unsuccessfully tendered 6months'dues by registered mail in October 1967, andbegan seeking to resume dues-payingstatus(but withoutpaying a new initiationfee) shortly after'the 1971 departurefrom' 'the Union of James Burke, the union representativewho had' initiated the Union's 1967 refusal to acceptBarkley's dues.Thus,the issueherein boils down to whether the Unioncouldlawfully,requireBarkley to pay a $260 initiation ,feein 1974 asa conditionof continued employment, where hehad already, paid,a 1953 initiation fee and his 1967 loss ofgood-standing membershipwas attributable to the Union'sthenrefusal to accept his, dues until' he discharged hisallegedunliquidated 1957 debt to the pension fund.-Because theUnion couldat no timehave in terms required.Barkley todischarge this alleged debt in order to complywith a union-security clause, and could not have requiredBarkley (in order tocomply with a union-security ,clause)to pay. a $260 initiation fee increase based in terms onBarkley's failure'to discharge this alleged debt, I concludethat the Act likewise prohibits the Union from achieving alike resultby the indirect methods it in fact sought to use.While it istrue that the Union's action prior to July 1974has permitted' Barkley to keep for his own use the 1967-74dues money he otherwisewould have paid, such action hasconcomitantly'compelled -Barkley to forfeit, during this,period'membershipbenefits for which he would have30 SeeUnion Starch and Refining Company, supra,87 NLRB at 782-786,803 (1949),enfd. 186 F.2dat 1011-13;Kaiser Steel Corporation, 205NLRB141 (1973), enfd'.'506 F.2d 1057 (C.A. 9, 1974);AmericanFederation ofTelevision and RadioArtists AFL-CIO (WBEN, Inc.-),208 NLRB 377 (1974);Local 153,International Union,UnitedAutomobile, Aircraft and AgriculturalImplementWorkers UA W-CIO (Stacker),99 NLRB 1419, 1421 (1952);FoodMachinery & Chemical Corporation-99 NLRB 1430, 1431 0952);GeneralLongshoreWorkers,InternationalLongshoremen's Association, Local UnionNo. 1419, AFL-CIO (New Orleans SteamshipAssociation),186 NLRB 674,676-677 (1970). I note that Barkley's,partner,,McClain, was admitted tomembership-in 1962,after the. dissolutionof the partnership and, thedevelopment, of, the dispute about the pensionfund.Wilmorite, supra,162NLRB at 670.`31 See,e.g.,Giuseppe,supra448F.2d at 257;and casescited.But `see,,William Blackwell,d/b/a Carolina Drywall Co.,204 NLRB 1091, 1094-95'(1973).-32 Local'No. 14940, United Steelworkers of America (Voyager Emblems,Inc.),215 NLRB No. 203 (1974), suggests that aunionmay properly requireelected'to make contemporaneous periodic payments if theUnion had permitted him to do so.I -regard as inapposite the class of cases which permit aunion, under some circumstances, to charge a "formermember a reinstatement fee Higher' than the initiation feerequired of an applicant who had never been a memberbefore.31 So far as I am aware, all of these cases involvedformermembers who could have made the appropriatedues or withdrawal-fee payments required for good-stand-ing or inactive, status, but who voluntarily chose not tospend the money.32 In the instant'case, however, Barkleywanted tocontinuepaying his dues but the Union refusedto accept them. Moreover, the statute contemplates thatunder a union-security clause,- a union can compelpayment of dues and fees, and their amount may beaffected by whether the employee made certain payments,when not covered by a union-securityclause, so long as theUnion is not thereby camouflaging an attempt to collectback dues accrued during that period. "However, the statutedoes not contemplate that a union can utilize a union-security clause to compel payment -of alleged'unliquidateddebts to third parties, whether, or not such alleged debtsaccrued when the employees were covered by a union-securityclause.c.Conclusions regarding the Union's statements toBarkley and to its membershipIhave found that the Union could not lawfully requireBarkley, as a condition of continued employment underthe union-security,clause, to pay 3 months' 1967 dues or asecond,$260 initiation fee.Accordingly, theUnionviolated Section 8(b)(1)(A) of the Act when business agentGraves told Barkley that he would have to make suchpayments in order to keep'his job.33 Similarly, the UnionviolatedSection 8(b)(1)(A) and (2), by telling unionmembers, because Barkley, was not a member, that theymight-be fined if they continued to work with him.342.The alleged forfeiture of pension rightsThe undisputed evidenceestablishesthat the Union didnot cause' Barkley tolose his earnedpension rights.Accordingly, I shall dismissthose portionsof the com-a second initiation fee from an employeewho had voluntarilyquit hisemploymentin the contract unit and was thereafter rehired.No comparablevoluntary employeeaction isinvolvedhere.''33Kaiser Steel Corporation,21'1'NLRB446, 452 (1974);Local'Union No.1040,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen,and Helpersof America(AmericanDr. PepperBottlingCo.),174 NLRB 1153,1154=55'(1969).The General Counseldoes not appearto rely'on'the furthercircumstance that onJuly 15 theUnion told Graves that he had to join theUnionwithin7 days, althoughthe union-security clause was not executeduntil July 18 and,therefore,Barkley couldin no event have been compelledto joinuntil July 26.-34Bricklayers and Stone Masons,LocalUnionNo. 6, Bricklayers,Masons& Plasterers International Unionof America, AFL-CIO, (Linbeck Construc-tionCo),185NLRB 756 (1970),enfd.447 F.2d 484(C.A. 5, 1971). TheGeneral Counsel does not-appear to.rely on the further circumstance thatthis statement"was madeon July 15, 3 daysbefore the execution of theunion-security clause-and 11 days'beforea nonmember could lawfully havebeen compelled tojoin the Union as acondition of employment.- BRICKLAYERS, UNION NO. 11plaint alleging that by such conduct,the Union violatedSection 8(b)(1)(A) and(2) of the Act 35 I find it pointless toconsider whether, the Union violated the Act when Gravesincorrectly told Barkley on July 15,- 1974,that he wouldlose his pension rights by being admitted as a new member,and that seeking such admission was probably the onlyway he could keep his job:Cf.Busch,supra,'203NLRB1041(1973).It is undisputed that 3 or 4 days later, Gravestold Barkley thathe wouldnot in fact lose' his pensionrights.CONCLUSIONS OF LAW1.Rochester Floors is engaged in commerce within themeaning of Section 2(6)and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Union has violated Section 8(b)(1)(A) of the Actby (a) telling employee James Barkley that as a conditionof continued employment with Rochester Floors under itsunion-security contract with the Union, he would have topay an initiation fee, a registration fee, and 3 months' 1967dues; and (b) telling Union members, because of Barkley'snonmembership, that they might be fined if they continuedto work with him.4.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5.The Union has not, in violation of Section 8(b)(1)(A)and (2) of the Act, caused Barkley to lose his earnedpension rights.THE REMEDYHaving found that the Union has violated the Act incertain respects, I shall recommend that the Union berequired to cease and desist therefrom, and from like orrelated conduct. Because the Union has union-securityagreements with a number of employers in addition toRochester Floors, and because it is to be anticipated thatthe Union will take the same position regarding Barkley'semployment with such other firms that it has taken withrespect to employment by Rochester Floors, the cease-and-desist order will extend to all employers (over whom theBoard would assert jurisdiction) in the Union's geographi-cal jurisdiction with whom the Union has union-securitycontracts. I shall also require the Union to advise Barkleyand Rochester Floors, in writing, that it has no objection toBarkley's employment without his having paid an initiationfee, a registration fee, and 3 months' 1967 dues In addition,I shall require the posting of appropriate notices.Upon the foregoing fmdings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommendedOrder:ORDER36Respondent Bricklayers',Masons', Plasterers',Marble-Masons',Tilelayers'and Terrazzo Union No. 11 ofRochester, New York, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:139(a)Telling James Barkley that as a condition ofcontinued employment with Rochester Floors, Inc., or anyother employer (over whom the Board would assertjurisdiction) inRespondent's -territorial jurisdiction andwith whom Respondent has a union-security clause, he isrequired to pay Respondent an initiation fee, a registrationfee, and 3 months' 1967 dues.(b), ITelling members, because Barkley Js not a member,that they might be fined for continuing, to work withBarkley under such union-security contracts, where Bark-ley's nonmembership is due to a union requirement that hepay an initiation fee, a registration fee, or 3 months' 19,67dues.(c) In any like or related manner restraining or coercingBarkley in the exercise of his rights under Section 7 of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Advise Barkley and Rochester Floors, in writing, thatithas no objection to Barkley's employment without hishaving paid an initiation fee, a registration fee, and 3months' 1967 dues.(b) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix." 37 Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Sign and mail to the Regional Director for Region 3sufficient copies, on forms provided by him, for posting atRochester Floors' premises and jobsites, if RochesterFloors is willing.(d) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedto the extent it alleges that Respondent unlawfullydeprived Barkley of pension benefits.35However, the Union's brief at p. 15 seems to imply that Barkley had tobe a member to obtain a pension.36 Inthe eventno exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor RelationsBoard, thefindings,conclusions,and recommended Order hereinshall, asprovided in Sec.102.48 of the Rules andRegulations, be adopted by theBoardand becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.31In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor Relations Board" shall read"PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard." 140DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law regarding James Barkley, a former member whowas dropped from membership because we refused toaccept his dues until be paid an alleged debt to the pensionfund trustees.We have been ordered to post this notice.We intend to carry out the Order of the Board and abideby the following:WE WILL NOT tell James Barkley that to keep his jobunder our union-security contract with RochesterFloor, Inc., he will have to pay an initiation fee, aregistration fee, and 3 months' 1967 dues. WE WILL NOTtellhim this about employment with any otheremployer over whom the Board would assert jurisdic-tion) within our territorial jurisdiction and with whomwe have,a umon-securityontract.WE WILL NOT tell our- members, because Barkley isnot a member, that they ,may, be fined or disciplined for,working with him under such union-security contracts,so long as his nonmembership is due to a requirementthat he pay such sums to the Union.BRICKLAYERS',MASONS',PLASTERERS',MARBLE-MASONS',TILELAYERS' ANDTERRAZZOUNION N. 11OF ROCHESTER,N.Y.' AFL-CIO